DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 23 April 2021, 11 March 2022, and 27 May 2022 have been considered.

Claims 1-20 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art Bradbury (US PGPUB #2018/0300317) in view of Blakely et al. (US PGPUB #2004/0230898) further in view of Matusov et al. (US #2017/0323203) further in view of Norouzi et al. (US #2020/0034435) and Hashimoto et al. (US #2018/0121788) teaches a system for translating structured text, the system comprising:
a multi-layer attention-based transformer comprising a plurality of layers stored in a memory and configured to execute on a processor, a layer comprising:
an encoder configured to generate encodings from embeddings of the structured text in a first language.

But, Bradbury in view of Blakely et al. further in view of Matusov et al. further in view of Norouzi et al. and Hashimoto et al. fails to teach system for translating structured text, the system comprising:
a decoder connected to the encoder and configured to receive the encodings from the encoder and embeddings from tokens in a structured translated text from a previous iteration of the multi-layer attention-based transformer, the structured translated text being in a second language different from the first language, the decoder configured to generate a decoder output from which a plurality of tokens are determined, wherein at least one of the tokens is included in the structured translated text.

These limitations, in combination with the remaining limitations of independent Claims 1, 10 and 19 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651